 In the MatterOfMIDWEST STEELCORPORATIONandSTEELWORKERSORGANIZING COMMITTEECase No. C-1611-DecidedMay 29, 1941Jurisdiction:scrap metal, rag, and paper purchasing, selling, and distributingindustry.Unfair Labor PracticesInterference, Restraint, and Coercion:anti-union statements ; granting employeesa week's vacation with pay to induce them to forego the union.Discrimination:lay-offs to discourage membership in union.Remedial Orders:reinstatement and back pay awarded one employee laid off;as to one employee who refused an offer of reinstatement because of hisillness back pay awarded from date of the discrimination to, date he becamephysically incapacitated from working because of his illness ; back pay awardedremainingemployees from date of their discriminatory lay-off to date oftheir reinstatement.Mr. Guy FannerandMr. Oscar Grossman,for the Board.Silrverstein,Davis c6 Rich,byMr. Sam SilversteinandMr. Joe L.Silverstein,of Charleston, W. Va., for the respondent.Mr. Paul J. Fasser,of Pittsburgh, Pa., for the S. W. O. C.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Steel WorkersOrganizing Committee, herein called the S. W. O. C., the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Ninth Region (Cincinnati, Ohio), issued its complaintdated April 15, 1940, against Midwest Steel Corporation, Charleston.West Virginia, herein called the respondent, alleging that the re-spondent had engaged and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act,32 N. L. R. B., No. 43.19544S692-42-vol 32--14 196DECISIONSOF NATIONALLABOR RELATIONS BOARD49 Stat. 449, herein called the Act.'Copies of the complaint andaccompanying notice of hearing were duly served upon the respondentand the S. W. O. C.Concerning the unfair labor practices, the complaint, as amendedat the hearing, alleged in substance that the respondent discriminatedwith regard to the hire and tenure of employment of 11 named em-ployees because of their membership in the S. W. O. C. and becausethey had engaged in concerted activities with other employees forpurposes of mutual aid and protection and collective bargaining,and that the respondent thereby discouraged membership in theS.W. O. C. The complaint further alleged that the respondentby the foregoing and other acts interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On April 24, 1940, the respondent filed its answer in which it ad-mitted certain facts with respect to the nature of its business butdenied that it had engaged in the unfair labor practices alleged inthe complaint.Pursuant to notice, a hearing was held in Charleston, West Virginia,on April 29 and 30 and May 1, 1940, before Herbert Wenzel, the TrialExaminer duly designated by the Board.The Board and the re-spondent were, represented by counsel and the Union by its repre-sentatives; all participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded,all parties.During thecourse of the hearing the Trial E.4aminer granted a motion of theBoard's counsel to amend the complaint to include the name of WilliamM. Smith within the allegations charging discrimination with respectto hire and tenure of employment.A corresponding motion by therespondent to amend its answer to conform to the amendment to thecomplaint was granted by the Trial Examiner.At the conclusion ofthe hearing the Trial Examiner granted motions by the Board's coun-sel to amend the complaint specifically to conform to stipulated factsrelative to the character of the respondent's business and to conformthe pleadings to the proof adduced at the hearing.During the courseof the hearing the Trial Examiner made numerous other rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings of the Trial Examinerare hereby affirmed.1The charge and amended charges also alleged a violation of Section 8 (5) of the Act.However, the respondent was not charged with such a violationin the complaint,no proofto support such an allegation was introduced at the hearing,and on May9,1940,thecharge of unfair labor practices within the meaning of Section 8 (5) ofwithdrawn by the S. W. O. C.theActwas MIDWEST STEEL CORPORATION197On June 12, 1940, the Board, pursuant to Article II, Section 36 (a),of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered the proceeding transferred to and continuedbefore it and, pursuant to Article II, Section 37, of National LaborRelations Board Rules and Regulations-Series 2, as amended, directedthat no Intermediate Report be" issued by the Trial Examiner, thatProposed Findings of Fact, Proposed Conclusions of Law, and Pro-posed Order be issued, and that the parties shall have the right, within20 days from the date of the Proposed Findings of Fact, ProposedConclusions of Law, and Proposed Order, to file exceptions and torequest oral argument before the Board, and, within 30 days from thedate of the Proposed Findings of Fact, Proposed Conclusions of Law,and Proposed Order, to file a brief with the Board.On March 12, 1941, the Board issued Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order, copies of whichwere duly served upon all parties.Exceptions to the Proposed Find-ings of Fact, Proposed Conclusions of Law, and Proposed Order werefiled by the respondent on April 3, 1941. The Board has consideredthe exceptions to the Proposed Findings of Fact, Proposed Conclu-sions of Law, and Proposed Order and, save as they are consistentwith the findings, conclusions,, and Order set forth below, finds nomerit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTThe respondent, Midwest Steel Corporation, is a West Virginiacorporation having its principal office and place of business at Charles-ton,West Virginia. It is engaged in the purchasing, processing, sale,and distribution of scrap ferrous and non-ferrous metal, paper, rags,rope, and new and relaying rails, and in the fabrication and sale ofangle and splice bars.Of $280,000 worth of ferrous materials and$120,000 worth of non-ferrous materials purchased by the respondentin 1939, it obtained approximately 65 per cent and 100 per cent,respectively, outside the State ofWest Virginia.During the sameyear, of $369,000 worth of ferrous materials- and $156,000 worth ofnon-ferrous materials sold and shipped by the respondent from itsCharleston plant, approximately 25 per cent and 95 per cent, re-spectively, were sold and shipped to points outside the State of WestVirginia.All the paper sold by the respondent in 1939, amounting in value to$27,000, was sold and shipped by it to points outside the State of WestVirginia. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring 1939 the respondent, acting as a broker, also purchased andsold $471,000 worth of materials.Of these, the respondent purchasedand sold 50 per cent in States other than West Virginia, deliveries ofsuch materials being made to States other than those in which theywere purchased.The balance of the materials handled by the re-spondent in its brokerage business was purchased by the respondentwithin the State of West Virginia. Of these materials, approximately25 per cent were sold outside the State of West Virginia:U. THE ORGANIZATION INVOLVEDSteelWorkers Organizing Committee is a labor organization.' affil-iated with the Congress of Industrial. Organizations, admitting tomembership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionAt the end of March 1939 the respondent's employees in its scrapyard began discussing formation of a labor organization.On March31, 1939, R. L. Glenn, an employee, circulated a "petition" among theemployees working in the respondent's scrap yard and obtained thesignatures thereto of many employees who were in favor of organizinga union.On April 4, 1939, at the conclusion of the day's work, 12of the respondent's employees went to the office of the West VirginiaIndustrial Union Council in Charleston and signed membership cardsin the S. W. O. C. On the following day several more employeesjoined the S. W. O. C.The respondent was fully aware of the organizational activitiesamong the employees almost as soon as they began. Earl Stricker,superintendent of the respondent's scrap. yard, testified that he knewthat the employees were organizing early in April, that he advisedJoe L. Silverstein, the respondent's secretary and treasurer, of thisfact as soon as it was made known to him, and was instructed bySilverstein not to interfere with" the employees in the exercise of 'theirrights under the Act. Stricker testified further that he in turn-trans-mitted these instructions to other supervisory employees' 'of therespondent.Although the respondent's supervisory employees' tes-tified at the hearing that they had adhered to these instructions, it isclear that, with the advent of organizational activities among theemployees, Stricker and other supervisory employees engaged in con-duct to discourage membership in the S. W. O. C. Buster Vance-4nemployee working in the scrap yard, testified that on March 31, 1939,Stricker saw him sign' the petition being'' eirculated''by Glenn" andasked him what he was signing, and that on the following day Ernest MIDWEST STEEL CORPORATION199Moles,- a foreman, asked him whether he had joined the S. W. O. C.,and when Vance replied that he had, warned him that he would bedischarged.On the same day, according to Vance, Stricker stated, inhis presence that he would discharge the first man whom he caught"taking the union paper around."Albert Skeens, another employee,testified that on or about April 1, 1939, Stricker remarked to him,"Albert, I understand they are going to organize a union here?"When Skeens replied that he did not "know anything about it,"Stricker continued, "If they do, why we will all stop.We are goingto shut down."Herschel Smith, an employee in,the scrap yard, tes-tified that a few days before he joined the S. W. O. C. on April 5 heoverheard Stricker say that "he did not think there was much to theC. I. 'O. union" and that "all they are fit for was trouble makers."Smith testified further that on the evening of April 4, while he wasat work, Moles asked him what he thought about the S. W. O. C. and,when Smith replied that he had not given it much thought, Moles said,"I wouldn't join that union if I was you. It is liable to get you out.with the company. Before I would sign it, I would quit and go home."Both Stricker and Moles denied making the respective statementsattributed to them by Vance, Skeens, and Smith.We do not credittheir denials, however, in view of the mutual consistency of the tes-timony of Vance, Skeens, and Smith and the consistency of theirtestimony with the evidence of other anti-union statements and con-duct on the part of the respondent's various officials, discussed' below.We find that Stricker and Moles made the statements attributed tothem by Vance, Skeens, and Smith substantially as testified to by thethree employees.On April 4, 1939, the day on which the first group of the respond-ent's employees signed S. W. O. C. membership cards, Joe L. Silver-stein, the respondent's secretary and treasurer, advised Stricker to dis-continue processing "country scrap" and reduce the respondent's forceof employees accordingly.2As a result of this order a number of em-ployees were laid off on April 5, 1939.3A majority of these employeeswere reemployed by the respondent on or about April 24, 1939, orwithin a short time thereafter.With the return of the laid-off em-ployees to work the respondent continued its campaign to thwart andShortly afterWilburBonham, one of the laid-off employees, returned to work on April 24,2The term country scrap is used by the respondent to designate ferrous metal,consist-ing principally-of low-grade scrap iron,obtained by the respondent from sources otherthan industrial plants.This metal is obtained in a rough form and is"processed" bybeing sheared or broken to the proper size and then assorted so that it can be sold on themarket to industrial concerns.A large portion of the labor performed by employees inthe respondent's scrap yard is in connection with processing country scrap.2The circumstances surrounding the respondent's decision to discontinue processingcountry scrap and the lay-off of employees are discussed in Section III,B, infra. 200DECISIONSOF NATIONALLABOR RELATIONS BOARD1939, A. P. Silverstein, the respondent's president, remarked to him,with reference to the S. W. 0. C., that "if it was A. F. of L. I wouldn'tcare" and that he (Silverstein) "wasn't going to let nobody come inand run his place and tell him who to hire and fire; that he wouldclose up first."At about this time a committee of the S. W. 0. C. met with the of-ficials of the respondent on several occasions for the purpose of col-lective bargaining. It appears that among other requests made by theS.W. 0. C. at these meetings was one for vacations with pay. Shortlyafter,these conferences A. P. Silverstein asked a group of employeesworking in the scrap yard, "How would you all like to have a vaca-tion with pay?"When the employees replied that this would be "fine,"Silverstein continued, "I am going to give you a vacation with pay.You understand, the union ain't making me do this. I ain't got any-thing against the union; I am doing this myself."The employeeswere thereafter given a week off from work for which they were paid.Wilbur Bonham testified that, at about the same time that A. P. Sil-verstein spoke to the employees regarding vacations, Moles suggestedto Bonham and William Peck, both members of the S. W. 0. C., thatif they "would talk to the boys and get them to drop the union and goup there to the office we could get whatever we' asked for," and saidthat "The union had played the devil with the shop ... it was a prettyfair shop and it was worth nothing now."While Moles in his testi-mony denied having made any statements to the employees' regardingthe S. W. 0. C., he testified that, having learned that the employeeswere joining the Union, he advised them that if they would form acommittee "first" and go to the office they could get what they wanted.He testified that he gave the employees this advice because of his fearof a strike and its effect upon his employment. In view of Moles'partial corrobation of the testimony of Bonham regarding the in-cident, we find that Moles made the foregoing statements substantiallyas testified to by Bonham.We find that by the foregoing statements of A. P. Silverstein,Stricker, and Moles, and by granting the employees a week's vacationwith pay, stressing that such concession had' not been obtained forthem through the efforts of the S. W. 0. C., thus indicating the futilityof collective action by the employees, discrediting the S. W. 0. C., anddiscouraging its_ employees from becoming members thereof,4 therespondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.* CfNational Labor Relations Board v Whittier Mills Companyet al.,111 F. (2d) 474(C. C. A. 5), enf'gMatter of Whittier Mills Company et al.andTextile Workers OrganizingComntittee,15 N L R B 457.- MIDWEST STEEL' CORPORATION201B. Discrimination with respect to hire and tenure of employmentThe complaint, as amended, alleges that the respondent laid off 10named employees for certain periods set forth therein, and also laid offand refused to reinstate one employee, because they joined and as-sisted the S. W. 0. C. and engaged in concerted activities for the pur-poses of collective bargaining and other mutual aid and protection.We will consider the lay-offs in the light of the evidence showing therespondent's antipathy to the S. W. 0. C., relatedsupra,discussingfirst the lay-off of R. L. Glenn and then those of the other employeesas a group.R. L. Glennwas a shearman and had been in the respondent's em-ploy for approximately 14 years when he was laid off on March 31;1939.As shown above, Glenn was the leader of the movement to forma labor organization among the respondent's employees, prepared thepetition circulated among them on March 31, 1939, and was responsiblefor most of the employee signatures obtained thereto.When Glennreported for work on the morning of March 31, 1939, he was advisedby Stricker that he was not needed any more and was then laid offwithout further comment or explanation.In about the middle of July 1939 Glenn went to the respondent'splant to sell it some iron which he had collected.While Glenn was un-loading the iron A. P. Silverstein asked him why he was not workingfor the respondent.When Glenn replied that he was not working be-cause he was the one "that got up that little union up here," Silver-stein said, "if I would have been here, that wouldn't have happened.It looks like that son, Joe L., of mine, is going to ruin me yet.Youcome on back and go to work. You are a good man and I need youhere."Glenn advised Silverstein that he was not then able to workbecause of illness.However, on August 8, 1939, Glenn had recov-ered sufficiently from his illness to work, was reemployed by the re-spondent, and was still employed at the time of the hearing.The respondent contends that Glenn was laid off on March 31,_1939,because he had been "loafing" in the shower room of the respondent'splant during working hours on the previous day. In this connectionStricker testified that on March 30 he discovered that Glenn was miss-ing from his work in the scrap yard, went to look for him, and foundhim sitting in the shower room talking to Vance; that Stricker thenreported the incident to Joe L. Silverstein, received instructions fromSilverstein to lay Glenn off, and did so when Glenn reported for workon the next day. Stricker testified further that he had previouslywarned the employees against wasting time in the shower room duringworking hours and that it was the respondent's custom to admonish an 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee for engaging in this practice for the first offense and to dis-charge him for the second.While Stricker testified that Glenn hadbeen "dilatory"on other occasions and had been reprimanded for this,he stated that the occasion when he found Glenn in the shower roomon the day prior to his dismissal was the first time that he had "caught"Glenn there"actually loafing and talking."Stricker also admittedthat he did not know how long Glenn had been in the shower room onthis occasion and that no disciplinary action was taken against Vance,the other employee involved, although Stricker did not know whetheror not Vance was supposed to be working at the time.Stricker alsoadmitted that Glenn was one of the best shearmen in the respondent'semploy.Glenn testified that he, like most of the employees,frequently hadoccasion to go to the shower room because the employees'lockers,toilet, and drinking fountain were located there.He recalled seeingStricker in the shower room on the morning of his lay-off but didnot recall any occasion when Stricker found him there engaged ina conversation with Vance.The evidence fails to support the respondent's claim that Glennwas laid off for "loafing" in the shower room.This claim is beliedby Stricker's testimony that he knew of no other occasion whenGlenn had been guilty of "loafing" in the shower room, that therespondent customarily did not discipline an employee for such anoffense in the absence of prior admonishment,and that the respondentdid not discipline Vance, the other participant in the incident.Under these circumstances,it is incredible that the respondent, in theabsence of some other reason therefor, would lay off, without warn-ing, one of its best shearmen after 14 years'employment.On theother hand, it was at precisely this time that the organizationalmovement was being undertaken by the respondent's employees andGlenn was an active participant in that movement which the re-'spondent opposed.Furthermore, A. P. Silverstein's reply to Glenn'sstatement to the effect that he had been laid off by the respondentbecause of his activities on behalf of the S. W. 0. C. constituted anadmission by the respondent'spresident that Glenn's lay-off wasbrought about by such activities.We find that in laying off R. L. Glenn the respondent discriminatedin regard to his hire and tenure of employment, thereby-discouragingmembership in the S. W. O. C.and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.Wilbur Bonham, 0. H. Lambert,Albert Skeens,Oscar Shaffer,Buster Vance, Leon Skiles, Clarence Haid, Herschel Smith, WilliamM. Smith, and E. M. Webbwere laid off by the respondent on April MIDWEST STEEL CORPORATION2035, 1939, and were, with the exception of E. M. Webb, who has notbeen reemployed, reinstated on the dates indicated opposite theirrespective names in Appendix A. -As stated above, on April 4, 1939, the first day on which a largegroup of the respondent's employees signed S. W. O. C. membershipcards, the respondent decided to discontinue processing country scrapand lay off the employees engaged in that work.At about 6: 30 or 7o'clock that evening Joe L. Silverstein called Stricker on the tele-phone at his home and told him of the respondent's decision.On thefollowing day Stricker ceased processing country scrap and laid offthe employees named in the immediately preceding paragraph andseveral others, when they reported for work.5While the respondent contends that its decision to discontinueprocessing country scrap and to lay off the employees engaged in thatwork was not influenced by their organizational activities but wasdue entirely to business conditions, we find that the evidence sup-ports the contrary conclusion. In this connection Joe L. Silversteintestified th otiin about the middle of January, 1939, he noticed thatthe cost of processing country scrap hid increased considerably.°He testified that the respondent then sold two carloads of unprocessedcountry scrap, one in the middle of February and,one in about themiddle of March, and found this more profitable than processing thescrap under the increased costs; that he then instructed Stricker thatunless the costs of processing were decreased the respondent wouldchange its method of operations and sell country scrap without proc-essing.Silverstein testified further that the processing costs werenot lowered thereafter and that, upon examining the condition ofthe market on April 4, he concluded to sell country scrap withoutprocessing.Stricker corroborated Silverstein's testimony regardingthe increased cost of processing country scrap, conferences betweenthem on the subject, and Silvestein's instructions to him on the eve-ning of April 4 regarding the change in the method of operations.Both Silverstein and Stricker testified that they had no knowledge as5 All theemployees named in theimmediately preceding paragraph except Bonham, Webb,Shaffer,and Lambert were engaged in processingcountry scrap.With the exception ofWebb, the employeeslaid offon April 5werereinstated between 1pril 24 and May 29,1939.The respondent claimsthat it did not reinstate Webb because be was a temporaryemployee and it hadno further work for him.However, it is clear that Webb's lay-offon April 5 occurred under the same circumstances and for the same reasons as did thelay-offs ofthe otheremployeeson that dateWhile it appearsthat the respondent did not resume processing country scrap untilSeptember 1939,Joe L. Silverstein testified that it becamenecessary to increasethe forceof emlioyees on April24 and thereafter because 14 cars of "material"were received"overnight."6He attributedthis increase in costs tothe fact that A. P. Silverstein,the respondent'spresident,who was inFlorida, no longer personally supervisedthe work ofthe employeesin the scrapyard, ashad been his custom, andthat theywere takingadvantage of hisabsence and"stalling"in their work. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDto which of the laid-off employees were members of the S. W. O. C.and that all the employees working on country scrap were laid offindiscriminately.We are of the opinion that the condition of thecountry-scrap market on April 4, 1939, was not the reason for therespondent's discontinuing processing the material and laying off theemployees thus engaged but merely provided an opportunity to doso.The organizational activities among the respondent's employeeswere centered in the country scrap processing employees.?Joe L.Silverstein admitted in his testimony that on April 4,he had receiveda call from a representative of the S. W. O. C. and thus knew thatthe employees were attempting to organize and had joined or wereabout to join the S. W. O. C. In addition, Stricker testified thatSilverstein's decision to discontinue processing country scrap and tolay off the employees engaged in that work came after he (Stricker)had advised Silverstein of the organizational activity among theemployees.Joe L. Silverstein conceded in his testimony that April1939 was the first time that the respondent had discontinued process-ing country scrap since he had entered the respondent's employ in1937 and Stricker testified that it was the first such occ sion withinhis knowledge in his more than 20 years' employment with the re-spondent.It is significant also that, although the alleged increasedcost of processing country scrap was first noticed in January 1939,nothing was done to remedy the situation for several months andthat the respondent did not seek to prove the increased costs by meansof its records.Under these circumstances, considered in connectionwith the anti-union activities engaged in by the respondent as setforth above, we are convinced that the respondent was motivatedby its desire to discourage the organization of its employees, ratherthan by any consideration of business expediency, in making the lay-off of April 5, 1939.The respondent urges that the allegations of discrimination as tothe above-named employees are not sustained since the evidence dis-closes that some employees laid off on April 5, 1939, were not membersof the S. W. O. C., and that some who joined the S. W. O. C. on April4 and 5 were not laid off.Organizational activities began among theemployees engaged in processing country scrap.The respondent,with knowledge of this fact and because of it, discontinued processingcountry scrap and laid off all the employees engaged in this workthus ridding itself of most of those who joined the S. W. O. C.The'Of the above-named employees,Bonham,William Smith,Shaffer,Lambert,Skiles, andWebb signed the Glenn petition on March 31 and joinedthe S W. 0 C on April 4. Vancesigned the Glenn petitionon March 31.While he did not personally sign the petition,Skeens'name was placed thereon.Both Vance and Sheens joined theSW. O. C.on April5.The record does not disclose whether or not Herschel Smith and Haid signed the Glennpetition but Haid joined the S.W. O. C. on April4 and Smith on April 5. MIDWEST STEEL CORPORATION205fact that the respondent laid off several employees engaged in pro-cessing country scrap who had not joined the S. W. O. C. and didnot lay offsomeS.W. O. C. members who were not so engaged, doesnot disprove that the respondent seized the opportunity presented bythe claimed business convenience of discontinuing country-scrap pro-cessing' for the purpose of ridding itself of the bulk of the employeeswho were engaging in union activities.It shows merely that inaccomplishing its unlawful purpose the respondent adopted a meansin accord with its business, convenience and, by the same token, themeans most likely to accomplish its purpose and at the same timeconceal its real motive.Moreover,the respondent has offered noexplanation for its lay-off on April 5 of Bonham,Shaffer, and Lam-bert, who had all joined the S. W. O. C. on the afternoon of April 4and who wereengaged inwork other than processing country scrap.The respondent's explanation for its lay-off of Webb on April 5,reiterated in its exceptions herein, namely,that the temporary job onwhich he was employed was completed, is not supported by the evi-dence.While Webb was a temporary employee,it is clear,as we havefound above, that the respondent was motivated, in making the lay-off of April 5, by its desire to discourage the organization of its em=ployees and that, in this respect, Webb's lay-off did not differ fromthat of other employees.That Webb was a temporary employee madehis lay-off no less a discrimination in regard to hire and tenure ofemployment to discourage membership in a, labor organization.We find that in laying off Wilbur Bonham, O. H. Lambert, AlbertSkeens, Oscar Shaffer,Buster Vance, Leon Skiles,ClarenceHaid,Herschel Smith,William M. Smith, and E. M. Webb on April 5,1939, the respondent discriminated with regard to their hire and tenureof employment,thereby discouraging membership in the S. W. O. C.and interfering with, restraining,and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices,we shall order it to cease and desist therefrom and to 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake certain affirmative action which we find necessary to effectuatethe policies of the Act.We have found that the respondent discriminated against R. L.Glenn, E. M. Webb, and the employees listed in Appendix A withregard to their hire and tenure of employment.All said employeesexcept E. M. Webb have been reinstated to the respondent's employ.We shall order the respondent to offer to Webb immediate and fullreinstatement to his former or a substantially equivalent position 8without prejudice to his seniority and other rights and privileges, andto make him whole for any loss of pay he has suffered by reason of therespondent's discrimination against him by payment to him of a sumof money equal to that which he normally would have earned as wagesfrom April 5, 1939, the date of the respondent's discrimination againsthim, to the date of the respondent's offer of reinstatement, less his netearnings9during said period.R. L. Glenn was offered reinstatement by the respondent in July1939 but was unable to accept employment at that time because ofillness.Since the record does not disclose for how long a period priorto the date of the respondent's offer of reinstatement to him, Glennwas physically incapacitated from performing his duties with the re-spondent, we shall order the respondent to make him whole for anyloss of pay he suffered by reason of the respondent's discriminationagainst him by payment to him of a sum of money equal to that whichhe normally would have earned as wages from March 31, 1939, thedate of the respondent's discrimination against him, to the date whenhe became physically incapacitated from working because of illness,less his net earnings 10 during said period.As to the remaining employees, listed in Appendix A, we shallorder the respondent to make them whole for any loss of pay theysuffered by reason of the respondent's discrimination against them bypayment to each of them of a sum of money equal to that which henormally would have earned as wages from April 5, 1939, the date ofthe respondent's discrimination against him, to the date of his rein-8Webb is entitled to reinstatement to whateveremployment he would nowhave had henot been discriminatorily laid off on April5, even thoughsuch employmentmay be onlyof a temporary nature.'By "net earnings"ismeant earnings less expenses such asfor transportation, room,and board,incurredby an employeein connectionwith obtainingwork and working else-where than for therespondent,which would not havebeen incurredbut for the unlawfuldiscrimination against himand the consequent necessity of hisseekingemployment else-whereSeeMatter of Crossett Lumber CompanyandUnitedBrotherhoodof Cai pentersand Joiners of America, Lumber and Sawmill WorkersUnion, Local2590, 8 NL. R B 440Monies receivedforworkperformed upon Federal,State, county,municipal,or otherwork-relief projects shall be considered as earningsSeeRepublic Steel Corporation v.N. L R B.,311 U. S 7.10 See footnote 9,supra. MIDWEST STEEL CORPORATION207statement, as shown in Appendix A, less his net earnings 11 during saidperiod.Upon the foregoing findings of fact and upon the entire record inthe case the Board makes the following:CONCLUSIONS OF LAW1.SteelWorkers' Organizing Committee is a labor organization,within the meaning of Section 2 (5) of the Act.2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of rights guaranteed in Section 7 of theAct, has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (1) of the Act.13.The respondent, by discriminating in regard to the hire andtenure of employment of its employees, thereby discouraging mem-bership in a labor organization, has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (3) of theAct.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondentMidwest Steel Corporation, Charleston,West Virginia,and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Steel Workers Organizing Com-mittee or in any other labor organization of its employees by dis-charging, laying off, or in any other manner discriminating in regardto their hire and tenure of employment or any term or condition oftheir employment;(b) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.1See footnote 9,supra. 208DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to E.M. Webb immediate and full reinstatement to hisformer or a substantially equivalent position,without prejudice tohis seniority and other rights and privileges;(b)Make whole the said E.M. Webb for any loss of pay he mayhave suffered by reason of the respondent'sdiscrimination againsthim by payment to him of a sum of money equal to that which henormally would have earned as wages during the period from thedate of such discrimination to the date of the respondent's offer ofreinstatement,less his net earnings 12 during said period;(c)Make whole R. L. Glenn for any loss of pay he may havesuffered by reason of the respondent'sdiscrimination against himby payment to him of a sum of money equal to that which he nor-mally would have earned as wages during the period from the dateof such discrimination to the date when Glenn became incapacitatedfrom working because ofillness,less his net earnings 13 during saidperiod ;(d)Make whole the employees listed in Appendix A for anylosses of pay they may have suffered by reason of the respondent'sdiscrimination against them by payment to each of them, respectively,of a sum of money equal to thatwhichlienormally would haveearned aswages duringthe period from the date of such discrimina-tion against him to the date of his reinstatement,as shown inAppendix A, less his net earnings 14 during said period ;(e)Post immediately in conspicuous places throughout its plantin Charleston,West Virginia, and maintain for a period of at leastsixty(60) days from the date of posting,notices to its employeesstating(1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order;(2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), (c), and (d)of thisOrder; and(3) that the respondent's employees are free to become orremain members of Steel Workers Organizing Committee and thatthe respondent will not discriminate against any employee because ofmembership or activity in that organization ;(f)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has takento complyherewith.12Seefootnote9, supra13 See footnote9,supra.14Seefootnote9,supra. MIDWEST STEEL CORPORATION209APPENDIX ALaid OffReinstatedWilburBonham____________________________________ April 5April 24, 1939O.H. Lambert_____________________________________ April 5April 24, 1939AlbertSkeens_____________________________________ April 5April 24, 1939Oscar Shaffer-------------------------------------- April 5April 24, 1939BusterVance______________________________________ April 5April 26, 1939Leon Skiles---------------------------------------- April 5April 27, 1939ClarenceHaid_____________________________________ April 5May 3, 1939Herschel Smith____________________________________ April 5May 3, 1939William M. Smith_________________________________ April 5May 29, 1939